Citation Nr: 0501432	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  99-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the right knee (claimed alternately as 
chondromalacia), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978 and from September 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an increased evaluation for 
degenerative joint disease of the right knee.  The veteran 
has been represented by the American Red Cross throughout 
this appeal.

In February 2003, the veteran indicated that he is unable to 
secure employment as a result of his degenerative joint 
disease of the right knee.  In October 2004, the veteran's 
accredited representative indicated that the veteran asserted 
entitlement to service connection for rupture muscle, 
strained tendon, swelling, internal bleeding, and a back 
disorder as a result of his service-connected degenerative 
joint disease of the right knee.  The accredited 
representative also stated that the veteran was requesting a 
clothing allowance as the knee brace tears his pants.  The 
issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
his part.


REMAND

In January 2004, the veteran submitted VA treatment records 
that showed evaluation of the right lower extremity pain.  On 
the October 31, 2003, report, an enumeration of the 
assessment and plan were shown; however, the complete record 
for that documentation was not submitted.  The report shows 
that the documentation is continued on the next page, but the 
next page is not available for the Board's review.  VA should 
obtain all relevant VA treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

In October 2004, the veteran's accredited representative 
asserted that VA should provide another X-ray examination of 
the veteran's right knee.  In his April 2004 examination, VA 
examiner assessed that the veteran's degenerative joint 
disease of the right knee appeared to be fairly advanced.  
The most recent X-ray report, dated in May 1998, shows a 
request for evaluation of the right knee, but the findings 
show the report of the left knee.  For these reasons, the 
Board finds an X-ray examination of the veteran's right knee 
should be provided to resolve the issue on appeal.  

Additionally, the October 2004 examiner indicated he had 
reviewed the claims folder, specifically stating he had seen 
a November 2003 report from an Urgent Care Center.  He also 
remarked that the veteran had no history of locking of 
falling down to the ground [as a result of his right knee].  
This statement appears to conflict with the information in 
the November 2003 Urgent Care report which reflects the 
veteran's statement that his knee gave out on October 25, 
2003, while walking up stairs and made him fall backwards.  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board acknowledges that the veteran has waited many years 
to obtain the outcome of his appeal.  Unfortunately, another 
remand is necessary to accurately and properly evaluate his 
service-connected disability.  

Under the circumstances, the case is remanded for the 
following action:

1. Ask the veteran to provide any evidence in his 
possession that pertains to the claim.

2. Obtain VA clinical documentation pertaining to 
treatment of the veteran's service-connected 
degenerative joint disease of the right knee on October 
31, 2003, (obtain the second page of that report), and 
any available records after December 18, 2002, 
(duplicate records of material already in the claims 
folder need not be obtained).  The veteran has received 
treatment primarily from the Atlanta VA Medical Center.
	
3. Schedule the veteran for VA compensation examination 
to determine the current nature and severity of his 
service-connected degenerative joint disease of the 
right knee.  All indicated tests and studies, including 
an X-ray examination, should be accomplished and the 
findings then reported in detail.  The claims file and a 
copy of this remand must be made available to the 
examiner and reviewed prior to the requested 
examination.  The examiner should indicate in the report 
that the claims file was reviewed.

(a) The examiner should determine whether the veteran 
exhibits recurrent subluxation or lateral instability; 
cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint; or 
impairment of the tibia and fibula.

(b) The examiner should identify the limitation of 
activity imposed by the veteran's service-connected 
degenerative joint disease of the right knee upon his 
ordinary activities.  The examiner should fully describe 
any weakened movement, excess fatigability, and 
incoordination present.  Determinations on whether the 
veteran exhibits pain with use of the right knee should 
be noted and described.  If feasible, the determinations 
concerning pain, weakness and fatigability should be 
portrayed in terms of the degree of additional range of 
motion loss or ankylosis.  If such a determination is 
not feasible, this should be stated for the record and 
the reasons provided. The examiner or examiners should 
express an opinion as to the impact of the veteran's 
degenerative joint disease of the right knee upon his 
vocational pursuits.  

4. Readjudicate the issue on appeal.  If the benefit 
sought on appeal remains denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the claim, to 
include a summary of the evidence and applicable law and 
regulations considered, since the issuance of the last 
SSOC.  The veteran and his accredited representative 
should be given the opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


